        Case 6:19-cv-00852-MK         Document 1     Filed 05/31/19    Page 1 of 12




Garrett S. Ledgerwood, OSB # 143701
gledgerwood@hershnerhunter.com
HERSHNER HUNTER, LLP
180 E. 11th Avenue
Eugene, OR 97401
Telephone:     (541) 686-8511
Facsimile:     (541) 344-2025

George R. Hicks (Ohio Bar Reg. No. 40750)*
ghicks@ulmer.com
ULMER & BERNE, LLP
1660 W. Second Street, Suite 1100
Cleveland, OH 44113
Telephone:     (216) 583-7342
Facsimile:     (216) 583-7343
*pro hac vice application to be submitted

OF ATTORNEYS FOR PLAINTIFF CHEMICAL
BANK F/K/A TALMER BANK AND TRUST




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION


CHEMICAL BANK f/k/a TALMER BANK                    Case No. ______________________
AND TRUST,

                     Plaintiff,                    COMPLAINT FOR AVOIDANCE OF
                                                   FRAUDULENT TRANSFER
      v.

SANDRA L. LAMPE and JENNIFER E.
LAMPE,

                    Defendants.



      Plaintiff Chemical Bank f/k/a Talmer Bank and Trust for its Complaint states as follows:
           Case 6:19-cv-00852-MK         Document 1    Filed 05/31/19     Page 2 of 12




                                         THE PARTIES

         1.     Plaintiff Chemical Bank f/k/a Talmer Bank and Trust is a Michigan state-

chartered bank regulated by the United States Federal Reserve Board having its principal place

of business at 2301 West Big Beaver Road, Troy, Michigan 48084.

         2.     Upon information and belief, Defendant Sandra L. Lampe is a citizen of the U.S.

Virgin Islands or the State of Oregon.

         3.     Upon information and belief, Defendant Jennifer E. Lampe is a citizen of the

State of Oregon. Jennifer E. Lampe is the adult daughter of Sandra L. Lampe.



                                JURISDICTION AND VENUE

         4.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

because complete diversity of citizenship exists among the parties and the amount in controversy

exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

         5.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(b)(2).



                                  FACTUAL ALLEGATIONS

         6.     On February 22, 2016, a Wisconsin State Court awarded Plaintiff a judgment

against Defendant Sandra L. Lampe and her husband and business associate Michael A. Lampe

(collectively, the “Lampes”) in the amount of Four Million Four Hundred Twenty-Eight

Thousand Forty-One Dollars and Seventy Cents ($4,428,041.70) (together with post judgment

interest from February 22, 2016) (the “Judgment”).1




1
    The Wisconsin State Court case was filed on December 2, 2011.
COMPLAINT – Page 2
         Case 6:19-cv-00852-MK         Document 1       Filed 05/31/19     Page 3 of 12




       7.      The Judgment remains in full force and effect and nothing has been paid toward it

by the Lampes.

       8.      Subsequent to entry of the Judgment, the Lampes have claimed and continue to

maintain that they have insufficient assets to satisfy the outstanding Judgment ostensibly because

they are insolvent.

       9.      Plaintiff has been attempting to collect on the Judgment.

       10.     Upon information and belief, the Lampes have assets in multiple states and U.S.

territories that may be subject to execution and attachment for the purpose of satisfying the

Judgment.

       11.     Plaintiff discovered that the Lampes have interests in real and other property in

the United States Virgin Islands that may be subject to execution and attachment for purposes of

satisfying the Judgment.

       12.     In 2017, Plaintiff filed an action in the Superior Court of the Virgin Islands to

domesticate the Judgment.

       13.     On February 9, 2018, the Superior Court of the Virgin Islands, Division of St.

Thomas and St. John, entered an Order domesticating the Judgment and noting that it would be

treated in the same manner as a judgment of the Superior Court of the Virgin Islands. The Clerk

of Court of the Superior Court of the Virgin Islands issued a Writ of Execution against the

Lampe Defendants which resulted in proceeds of $11,820.97.

       14.     Plaintiff discovered that the Lampes have fraudulently conveyed certain assets

located in the Virgin Islands through various entities and a trust controlled by the Lampes.




COMPLAINT – Page 3
            Case 6:19-cv-00852-MK        Document 1       Filed 05/31/19      Page 4 of 12




        15.     On May 4, 2018, Plaintiff commenced an action in the Federal District Court for

the District of the Virgin Islands seeking judgment related to fraudulent transfers in the Virgin

Islands.2

        16.     In September 2018, Plaintiff served Defendant Sandra Lampe and some other

defendants in the District Court of the Virgin Islands action with discovery requests. The

discovery requests propounded on Defendant Sandra Lampe request that she identify all real

property she owns or owned or has or had an interest in, identify all transfers of real property that

she has made, and produce documents reflecting any such interest and transfer.

        17.     Defendant Sandra Lampe did not provide written responses to Plaintiff’s

discovery requests propounded to her in the District Court of the Virgin Islands action.

        18.     Upon information and belief, at least since 1995, Defendant Sandra Lampe has or

had an interest in real property located at 1291 Crest Drive, Eugene, Oregon 97405 (the “Crest

Drive Property”).

        19.     On or about October 22, 2018, Defendant Sandra Lampe conveyed her interest in

the Crest Drive Property to Defendant Jennifer Lampe.

        20.     On or about November 19, 2018, Plaintiff domesticated the Judgment in the State

of Oregon, Case No. 18CV52687, Circuit Court for the State of Oregon for the County of Lane

(the “Oregon Judgment”).



                    COUNT ONE: ACTUAL FRAUDULENT TRANSFER
                                            (ORS 95.230)


        21.     Plaintiff repeats and realleges Paragraphs 1 - 20 as if fully stated herein.


2
    Case No. 18CV00023-CVG-RM.
COMPLAINT – Page 4
           Case 6:19-cv-00852-MK         Document 1       Filed 05/31/19      Page 5 of 12




         22.    The transfer by Defendant Sandra Lampe of her interest in the Crest Drive

Property to Defendant Jennifer Lampe was made with the actual intent to hinder, delay and

defraud Plaintiff.

         23.    Plaintiff’s Judgment arose before Defendant Sandra Lampe transferred her

interest in the Crest Drive Property to Defendant Jennifer Lampe and shortly after Plaintiff

commenced its fraudulent transfer suit in the District Court of the Virgin Islands.

         24.    Defendant Sandra Lampe has removed and concealed assets.

         25.    Defendant Sandra Lampe did not receive reasonably equivalent value for the

transfer of her interest in the Crest Drive Property to Defendant Jennifer Lampe.

         26.    Defendant Sandra Lampe was insolvent at the time she transferred her interest in

the Crest Drive Property to Defendant Jennifer Lampe.

         27.    Defendant Jennifer Lampe is an insider within the meaning of ORS 95.200(7).



               COUNT TWO: CONSTRUCTIVE FRAUDULENT TRANSFER
                                            (ORS 95.240)

         28.    Plaintiff repeats and realleges Paragraphs 1 - 20 as if fully stated herein.

         29.    Plaintiff’s Judgment arose before Defendant Sandra Lampe transferred her

interest in the Crest Drive Property to Defendant Jennifer Lampe

         30.    Upon information and belief, Defendant Sandra Lampe transferred her interest in

the Crest Drive Property to Defendant Jennifer Lampe without receiving a present, reasonably

equivalent value in exchange for the transfer.3




3
    See Exhibit “A”.
COMPLAINT – Page 5
         Case 6:19-cv-00852-MK         Document 1       Filed 05/31/19     Page 6 of 12




       31.     Upon information and belief, at the time Defendant Sandra Lampe transferred her

interest in the Crest Drive Property to Defendant Jennifer Lampe, Defendant Sandra Lampe was

insolvent.

       32.     Defendant Jennifer Lampe is an insider within the meaning of ORS 95.200(7).

       33.     Upon information and belief, Defendant Jennifer Lampe had reasonable cause to

believe that Defendant Sandra Lampe was insolvent on the date Defendant Sandra Lampe

transferred her interest in the Crest Drive Property to Defendant Jennifer Lampe.



       WHEREFORE, Plaintiff respectively requests that this Court enter judgment as follows:

       1.      With respect to Plaintiff’s First Claim for Relief, declaring that the transfer of

               Defendant Sandra Lampe’s interest in the Crest Drive Property to Defendant

               Jennifer Lampe is null and void and otherwise avoiding the transfer;

       2.      With respect to Plaintiff’s Second Claim for Relief, declaring that the transfer of

               Defendant Sandra Lampe’s interest in the Crest Drive Property to Defendant

               Jennifer Lampe is null and void and otherwise avoiding the transfer;

       3.      Declaring that the Oregon Judgment is a valid and subsisting lien against

               Defendant Sandra Lampe’s interest in the Crest Drive Property in accordance

               with ORS 95.260 and ORS 18.150;

       4.      Enjoining Defendant Sandra Lampe from further disposition of the Crest Drive

               Property or any other property that Defendant Sandra Lampe has an interest in;

       5.      Appointing a receiver to take charge of the Crest Drive Property and sell it so that

               Plaintiff may levy execution on the Crest Drive Property sale proceeds;

       6.      Awarding Plaintiff its costs, expenses and attorneys’ fees incurred herein; and



COMPLAINT – Page 6
            Case 6:19-cv-00852-MK     Document 1      Filed 05/31/19   Page 7 of 12




        7.      Granting any other relief and equity this Court may deem just and proper under

                the circumstances.

DATED: May 31, 2019                         HERSHNER HUNTER, LLP

                                           /s/ Garrett S. Ledgerwood
                                           Garrett S. Ledgerwood, OSB 143701
                                           gledgerwood@hershnerhunter.com

                                           George R. Hicks (Ohio Bar Reg. No. 40750)*
                                           ghicks@ulmer.com
                                           ULMER & BERNE, LLP
                                           *pro hac vice application to be submitted


                                           Of Attorneys for Plaintiff Chemical Bank f/k/a
                                           Talmer Bank and Trust




2557625v1




COMPLAINT – Page 7
      Case 6:19-cv-00852-MK                                                             Document 1                          Filed 05/31/19                     Page 8 of 12
FORM No. P723 - BARGAIN AND SALE DEED.                                                                                       1990-2012 STFVENS-NESS LAW PUBLISHING CO PORTLAND OR   www stevensness com


BLS                                                            NO PART OF ANY STEVENS-NESS FORM MAY BE REPRODUCED IN ANY FORM OR BY ANY ELECTRONIC OR MECHANICAL MEANS                             •




                                                                                                                   Lane Counly Clerk
                                                                                                                   Lane Counly Deeds and Records


                               Grantee's Name and Address
                                                                                                                   II II II I III IIIIII I  Ill Ill Ill Ill IIIIIIIIIII Ill IIIIll
                                                                                                                   01150423201800493980050056
                                                                                                                                                                                                    127 00
                                                                                                                                                                                                   $ .
                                                                                                                                                                                                 : S:ll PM
                                                                                                                                                                                    1012212018 02 4
                                                                                                                       RPR-DEED Cnl=l Sln:15 CASHIER 04
                                                                                                                       $25.00 $20.00 $11.00 $61.00 $10.00




             KNOW ALL BY THESE PRESENTS that _____
                                                                                              BARGAIN AND SALE DEED
                                                                                                    ~~"1-dc{_(,____ l...__.______
                                                                                                                                    L C\.r"\_9-_____
                                                                                                                                               {_ _
hereinafter called grantor. for the consideration herein:.fter stated. do s hereby gLnt bargain. sell and convey unto ___ _
                                                                                                   ·_p,~     •..   '               ~~
- - - - - - · - - - - - - - - - - - - - - - - - - - - ------   - - - - - - - - - - - - -------'t   CL.-1-H'\_L          -   ---   ------· -\=-- : ______ ------- ------ _
hereinafter called grantee. and unto grantee·s heirs. successors and a signs. all of that certain real property. with the tenements. hered-
itaments and appurtenances thereunto belonging or in any way appertaining. situated in ______                                      County.         Lo..i:te.,_ ______________ __
State of Oregon. described as follows ( lei;al description oFproperty):




                                                                           (IF SPACE INSUFFICIENT, CONTINUE DESCRIPTION ON REVERSE)

        To Have and to Hold the same unto grantee and grantee's heirs. successors and assigns forever.                 •
        The true and actual consideration paid for this transfer. stated in terms of dollars. is $_(:1\R~"-.-~.t'~wever. the
actual consideration consists of or includes other property or value given or promised which is D part /jf the D -th~ ~tide (indicate
which) consideration.''I' (The sentence hctwecn the symhols '. 1f not applicahlc. should he ddctcd. Sec ORS 93.030.)
        In construing this instrument. where the context so requires. the singular includes the plural. and all grammatical changes
shall be made so that this instrument shall apply equally to businesses. other entities and to individuals.
        IN WITNESS WHEREOF, grantor has executed this instrument on                                                        ____ : any
signature on behalf of a business or other entity is made with the authority of that entity.                         ,
BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD
INQUIRE ABOUTTHE PERSON'S RIGHTS, IF ANY. UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND
SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17. CHAPTER 855, O R E
LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW
USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS
                                                                                                 (_.;
                                                                                                • --·, c
                                                                                                A--  G------
                                                                                                          -
                                                                                                            , ,..
                                                                                                           ~N
                                                                                                             '    ,
                                                                                                                     .
                                                                                                                    '\ .
                                                                                                                          '
                                                                                                                              l.

                                                                                                                            ' ~
                                                                                                                                 .
                                                                                                                                                 --tt_ _ ~----------
                                                                                                                                       ' ' ( · ', . . ·---·-
                                                                                                                                                           ~~  - - - -·-
                                                                                                                                                                   l .

AND REGULATIONS BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT.THE PERSON ACQUIRING FEE TITLE ..           -         !____________ -  - ----------- - .. ---- -
TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT T
VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL,
DEFINED IN ORS 92.010 OR 215.010. TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DET      =.: ----- ------ ------- ------ ------- · ------ ----- -
MINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930. ANO
TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY. UNDER ORS 195.300.
195.301 ANO 195.305 TO 195.336 ANO SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007. SECTIONS 2
TO 9 AND 17. CHAPTER 855, OREGON LAWS 2009. AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010
                                                STATE OF OREGON. County of __                              /-J?tl"'.C.--__ _____ . ------------· __ ) ss.
                                                by    _rc~re;~ez=~no~leds!!ef;;~t~n,Jt:?~:~~:::::~-~-
                                                               This instrument was acknowledged before me on _
                                                by
                                                as __ _
                                                of



                                                                                                   J
                                                                                                                                        ---~----
                      OFFICIAL STAMP
                  JUSTIN DAVID CHATHAM                                                                           ar ublic for Oregon
                 NOTARY PUBLIC-OREGON                                                                         My commission expires __J_r,.._-f...c__       2c _d'Jl?
                  COMMISSION NO. 940123
        MY COMMISSION EXPIRES JUNE 23 2010
PUBLISHER'S NOTE: If using this form to convey real property subject to ORS 92.027, include the required reference.




                                                                                                                                                                                     EXHIBIT A
                                                                                                                                                                                     Page 1 of 5
      Case 6:19-cv-00852-MK    Document 1     Filed 05/31/19   Page 9 of 12




                                 PROPERTY DESCRIPTION


PARCEL 1:

Beginning at a point J..60 chains North of the Southeast corner of the Northwest 1/4 of
the Southeast 1/4 of Section 12, Township 18 South, Range 4 west of the Willamette
Meridian, (said corner being marked on the ground by a 1 1/4 inch iron pipe, and also
being the Southeast corner of County Survey No. 1697); thence North 74° 50' East 22.3
feet to a point which is on the Southerly extension of an existing fence line marking
the Easterly boundary of the herein described tract of land; thence North 0° 05' East
229.7 feet along said extension and existing fence line, the Southerly end of which is
marked by a 3/4 inch iron pipe, to a point marl;:ed by a 3/4 inch iron pipe set in a
fence corner; thence south 88° 55' West 75.0 feet along the existing fence line which
marks the Northerly boundary of the herein described tract to a point marked by a 3/4
inch iron pipe; thence South 0° OS' West 2,18.6 feet on a line parallel with and 75
feet from the Easterly line of the herein described tract to a point; thence North 74c
50' East 55.4 feet to the point of beginning, in Lane County, Oregon.


PARCEL 2:

Beginning at the 1 1/4 inch iron pipe set in County Survey No. 1697 to mark the
Southeast corner of the Northwest one-quarter of the Southeast one-quarter of Section
12, Tovmship 18 South, Range 4 West of the Willamette Meridian; thence North 1.05. 60
feet along the East line of said County Survey, as found in that survey for E.B. Rolfe
by Follett and Ford in June 1946 to a point; thence North 74° 50' East 23.02 feet
along the centerline of Crest Drive, as shown in said 1946 survey to the true point of
beginning in the Southerly extension of the East line of said 1946 survey as
monumented on the ground (said point bearing South 0° 05' West 27.04 feet from the 3/4
inch iron pipe set in said 1946 survey and called in the subsequent deeds from Rolfe
to Stenson); thence North 0° 05' East 231.74 feet along the East line of said 1946
survey as monumented on the ground to a point on the Westerly line of that survey of
the School District No. 4 tract filed at the Lane County Surveyor's Office under No.
12936 (said point bearing North 0° 05' East 2.82 feet from the 3/4 inch iron pipe set
in said 1.946 survey and called in the deeds from Rolfe to Stenson, and South 89° s,1'
25n East 2.15 feet from the 1/2 inch iron pipe set in said Survey No. 12936); thence
South 89° 54' 25" East 12.93 feet along said Westerly line to a 1/2 inch iron pipe set
in said Survey No. 12936 and, by record, bearing North 238.0 feet and East 35.0 feet
from the Southeast corner of the Northwest one-quarter ot the Southeast one-quarter of
said Section 12; thence South 1° 06' 37" East 226.98 feet along said Westerly line to
a point (being referenced on Lhe ground by a 1/2 inch iron pipe set in said Survey No.
12936 and bearing North 1° 06' 37• West 27.38 feet); thence South 74° 50' West 18.30
feet to the true point of beginning, in Lane County, Oregon;
      EXCEPT any portion lying within the right of way of County Road No. 391 {Crest
      Drive).




                                                                       EXHIBIT A
                                                                       Page 2 of 5
       Case 6:19-cv-00852-MK                                   Document 1                       Filed 05/31/19        Page 10 of 12




, '1ND1Vll:>UAL BARGAIN AND SALE OEEO
    \'5/                                                      9574035
    I()
   .,?)J"'                                                                                                                                       I!
                                                                                                                                                 I


                                                                                                                                                 !
                                                                                                                                                 I
          MICHAEL A. L~E and SFINDAA L. LAMPE:                                                                                                   \
                                                                                                                          , Gronlor,             i
        conv~y• lo                                                                                                                               i
                                                                                                                                                 l ;
          JENNIFER LAM.PE and SANDRI\ L. LAM£'E, not as tenants in common, but with rights
           of survivorship, that is, the fee shall vest in the survivor thereof            , Grontoe,                                            l
        tho following demll:ed reo! properly ,ih.1ated in Lane       Counly Oregon                                                               I
        lo·wil;    See attached Exhibit A.                                                                                                           i'
                                                                                                       ~Ql1DEC.28'95N06REC      15.
                                                                                                                                                     I.I
                                                                                                       ~2.WEC. 28' 951!06f'FUNO 10,                  ! .
                                                                                                       ~QWEC.28'95ll06At.T FUND 20,




                                                                                                                                             '
        Tho trve con$ic/cration for thi, coa.eyonce i, S gift                                                                              !
        "THIS INSTRUMENT Will NOT AllOW USE OF THE PROPERTY DESCRIBED IN nus INSTRUMENT IN VIOLATION OF APPUCABI.E                         r
        LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING n-us INSTRUMENT, THE PERSON ACQUIRING m TITLE TO                        L
        THE PROPERlY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY Pl.ANNING DEPARTMENT TO VERIFY APPROVED USES
        AND TO DeTERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRAOICES AS DEFINED IN ORS 30.930."
        Doled: October 24, 1995


                                                                                                                                           I!
                                                                                                                                           !
                                                                                                                                           Il
                                                                                                                                             I



                                                                                                                                           I
                                                                                                                                             t
                                                                                                                                             I
                                                                                                                                             t
                                                                                                                                             !
                                                                                                                                             l
                                                                                                                                             \


                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ by
                                                                                                                                           I
                                                                                  ~ ruf6~0~t{Jl~~t.
                                                                                      ~~~ ca¥£trrua lplli
                                                                                                                                           I
                                                                                 Notary Pvblic f.,,.
                                                              My tommiuion e x p i r e ~ ~ - - - - - - - - - - - - - - -                   l
        Until a chonge is regve,ted, all tax slolemenb shall be ,ent to lhe following cddrim;
                                                                                                                                             i
            1291 Crest Drive, Eugene, OR 97405                                                                                               i
        Aker recording relvrn lo; We.iorn Pionoor Tilio Co., P.O. Ila~ 10146, Evgene, Oregon 974~0                                         j
                                                                                                                                          .,
                                                                                                       ·w                              -·~                 _J
                                                                                                                                        EXHIBIT A
                                                                                                                                        Page 3 of 5
     Case 6:19-cv-00852-MK                                 Document 1                      Filed 05/31/19                      Page 11 of 12




,   a~LIFORNIA ALL•PURPOSE ACKNOWLEDGMENT                                                      9574035




                                                                                                                                                   I
                                                                                                                                                   I
                                                                                                                                                   !
                                                                                                                                                   ~.
                                                                                                                                                   I

                                                                                                                                                   l
                                                                                  y hand and official seal.
                                                                                                                                                   t.:
                                                                                                                                                   t,
        ThDuf)h tho lnlormauon bolow is not roqulred by l•w. ii may prove valuablo to PBfSCIIS 10/ying on tns do~um1w and could pravont


        Description of Attached Docu
                                    freudu/qn, rom~va1 and reanschment or this Tann to anolhot dacument.


                                           -\
                                                                                                                                             -Ir:
                                                                                                                                             i
                                                                                                                                             j:
                                                                                                                                                   I
        Document Data; _.....
                         _-""'"I ·"-=C.L-'.f-1-+...:..!-!....:::<.------

        Stgner(s) Other Than Named Above:-          ---N~<9~/f.,,..)uf:._-"---------------                                                         II
                                                                                                                                             i-'       f',,'
        Capaclty(les) Claimed by Slgner(s)
                                                                                                                                                   i
                                                                                                                                             i



        Signer's Name: -~-.J.Q.                M ol-)'.')ve-              Signer's Name:-        ~\Q,_ (i,9.           o:..ht»e -            I
       W- lndlvidual                                                    ~Individual
                                                                                                                                             h
                                                                                                                                             I     r<
       'CT Corporate Officer                                            Yb'corporato Officer                                                 l:.   r
          Tltle(s): - - - - - - - - - - -
        0 Partner - D Limited D General
                                                                            litla(s): - - - - - - - - - - - -
                                                                         0 Partner - 0 Limited D General
                                                                                                                                             ! I·  I -


        D Attomey·!n-Fact                                                D At1omey-ln·Fact                                                         If'
        O Trustee
        0 Guardian or Conservator
        0 Other:
                                                      .
                                        ToD ct tr'lufflb hote
                                                                         0 Trustee
                                                                         D Guardian or Conservator
                                                                         D Other:                        Top or tnumb he11

                                                                                                                                                   I
                                                                                                                                                   I
        Signer Is Representing:

        -Al&lE
                                                                          Signer Is Represenllng:
                                                                          -1.JDJ.J'f                                                               Ir
                                                                                                                                                   I,, :
                                                                                                                                                       f. '
                                                                                                                                                       \
                                                                                                                                                       t
                                                                                                                                                       f
                                                                                                                                                       i
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       l'
                                                                                                                                                       i
                                                                                                                                                       !
                                                                                                                                                       i
                                                                                                                                                       I
                                                                                                                                                               ~··
                                                                                                                                                       !




                                                                                                                                                               _J
                                                                                                                                          EXHIBIT A
                                                                                                                                          Page 4 of 5
    Case 6:19-cv-00852-MK                     Document 1                        Filed 05/31/19                       Page 12 of 12




                                                                                      • ··-·-••••••••-•••-•••00,..........:.-....... • • H • o - • • · - -




                                                          9574035
                                                             EXHIBIT T


          PARCEL I:
          8eg1nn1ng at a ROint 1.60 cha1ns North of the Southeast corner of the
          Northwest 1/4 of the Southeast l/4 of Section 12. Township 18 South, Range 4
          West of the Willamette Mertd1an, (said corner being marked on the ground by a
          1 l/4 inch iron pipe and also being the Southeast corner of County Survey No.                                                                            I
          1697): thence North 74' 50' East 22.3 feet to a point which 1s on the
          Southerly extension of an existing fence line marklng the Easterly boundary of
          the here1n described tract of land: thence North O' 05' East 229.7 feet along                                                                            I
                                                                                                                                                                   r
          sald extenslon and ex1stlng rence 11ne, the southerly end of which ls marked                                                                             !
          by a 3/4 inch iron pipe, to a point marked by a 3/4 inch iron pipe set 1n a
          fence corner; thence South as· 55' West 75.0 feet along the ex1sting fence                                                                               !
                                                                                                                                                                   l
          l1ne which marks the Northerly boundary of the herein ilescr1bed tract to a                                                                              i-
          po1nt marked by a 3/4 1nch 1ron p1pe:r· thence South o· .05' West 248.6 feet-ori.·a                                                                      I
          11ne parallel with and 75 feet from the Easterly line of the herein described
          tract to a point: thence North 74· 50' East 55.4 feet to the polnt of
          beg1nnfng. 1n Lane County. Oregon.
          PARCEL 11:
                                                                                                                                                                   I   l
          Beg1nn1ng at the 1 1/4 1nch 1ron pipe set In County Survey No. 1697 to mark
          the southeast corner of the Northwest one-Quarter of the Southeast one-quarter
                                                                                                                                                                   ii
          of Section 12. Township 18 South, Range 4 West of the W11lamette Mer1d1an;
          thence North 105.60 feet along the East line of sa1d county survey as found 1n
                                                                                                                                               -'                      I
          that survey for E. 8. Rolfe by Follett and Ford In June. 1946, to a polnt;
          thence North 74' 50' East 23.02 feet along the centerllne of Crest Or1ve as
          shown 1n said 1946 survey to the True Po1nt of Beginning 1n the Southerly
                                                                                                                                                             :..
                                                                                                                                                                       r''
          extension of the East line of said 1946 survey as monumented on the ground
           (said point bearing South o· 05' West 27.04 feet from the 3/4 inch 1ron pipe
          set 1n said 1946 survey and called 1n the subsequent deeds from Rolfe to                                                                                     \
          Stenson): thence North O' 05' East 231.74 feet along the East 11ne of said
          1946 sur.vey as monumented on the ground to a point on the Westerly line of
          that survey of the School D1str1ct No. 4 tract flled at the lane County
                                                                                                                                                                       i
          surveyor's Off1ce under No. 12936 (said point bear1ng North o· os· East 2.82
          feet from the 3/4 1nch 1ron pipe set 1n said 1946 survey and called ln the
          deeds from Rolfe to Stenson. and South 89" 54' 2s· East 2.15 feet from the 1/2
                                                                                                                                                                       !
          1nch 1ron pipe set in said Survey No. 12936); thence South 89' 54' 25' East
          12:93 feet along said Westerly line to a 1/2 loch iron p1pe set 1n said Survey
          No. 12936 and, oy record. bearing North 236.0 feet and East 35.0 feet from the
          Southeast corner of the Northwest one-Quarter of the Southeast one·quarter of
                                                                                                                                                                       I-
                                                                                                                                                                       I
           sald Section 12; thence South l' 06' 37' East 226.98 feet along said Westerly
           llne to a point (being referenced on the 9round or a 1/2 1nch 1ron p1pe set in                                                                              I
           sa1d Survey No. 12936 and bearing North 1 06' 37 West 27.38 feet); thence                                                                                   I
          South 74' 50' West.18.30 feet to the True Point of Reg1nnlng. 1n Lane County,
          Oregon.                                                    _.., _ ___ .\
                                                                                 i---::;·,:q. ~\·
                                                                                                                                                                       !I
                                                             l
                              .5




                                                                                 ·~~~-~ir~~; ';\ ', ~\
                                                                                                            If~,        ··\




                           JH
                                                                                                                                                                           Ii



                          " ~ 1;
                                                 1
                                              a: '. ;        ~0                   \\ \        ____ __, _j'
                                                                                                                                                                           i
                                                                                                                                                                           Il
                      c:


                      o-
                          ~ .:_ fl t
                      z> :3 a{~
                         E-1 ~
                                       "'
                                       ;;     (0
                                              N
                                              T""'
                                                      $
                                                      ~8
                                              ,.. o!a-j.2-   M
                                                              ~J
                                                              - \          a,
                                                                                   L---
                                                                                  \U ---.                 --·-                                                              r
                                                                                                                                                                            !·
                   - 0 :e
                      if5B
                           "~
                      _oc.g,,          ~
                                       t.)

                                       'I:!
                                                  1
                                              .....

                                                 ;;H
                                                             ~


                                                                    ,,
                                                                                                                                                                            f
                                                                                                                                                                            !
                      v,U..:U.S        re        ~    jj            o:,·
                                                                                                                                                                            !
                                                                                                                                                                                I
                                                                                                                                                                                I
                                                                                                                                                                                           "
                                                                                                                                                                                ?·.
                                                                                                                                                                                !




                                                                                                                                                                                      _J
L
                                                                                                                                               EXHIBIT A
                                                                                                                                               Page 5 of 5
